Case 1:17-cv-01390-LPS Document 395-7 Filed 10/18/19 Page 1 of 5 PageID #: 11444




                       EXHIBIT 11
Case 1:17-cv-01390-LPS Document 395-7 Filed 10/18/19 Page 2 of 5 PageID #: 11445
                     Clark Gerald Sullivan - March 26, 2019

                                                                         Page 1
               UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF DELAWARE
    ___________________________
                                )
    SUNOCO PARTNERS             )
    MARKETING & TERMINALS       )
    L.P.,                       )  CIVIL ACTION NO.
                                )  17-1390-LPS-CJB
          Plaintiff,            )
                                )
    v.                          )
                                )
    POWDER SPRINGS              )
    LOGISTICS, LLC and          )
    MAGELLAN MIDSTREAM          )
    PARTNERS, L.P.,             )
                                )
          Defendants.           )
    ___________________________)



                  VIDEOTAPED ORAL DEPOSITION OF
                      CLARK GERALD SULLIVAN
                         March 26, 2019
                           9:41 a.m.



                  Deposition of CLARK GERALD SULLIVAN,
        taken by Defendant Magellan Midstream Partners,
        L.P., pursuant to Subpoena, at the offices of
        Golenbock Eiseman Assor Bell & Peskoe LLP, 711
        Third Avenue, New York, New York, before Brandon
        Rainoff, a Federal Certified Realtime Reporter
        and Notary Public of the State of New York.



                GregoryEdwards, LLC | Worldwide Court Reporting
                        GregoryEdwards.com | 866-4Team GE
Case 1:17-cv-01390-LPS Document 395-7 Filed 10/18/19 Page 3 of 5 PageID #: 11446
                                         Clark Gerald Sullivan - March 26, 2019
                                                                                                                 25 (Pages 94 to 97)
                                                           Page 94                                                                 Page 96
11:50:46    1               (Pause)                                     11:53:53    1           Q.    Anything else new you learned during
11:50:56    2       A.      I don't know.     I could have -- I could   11:53:56    2     this period of time with respect to blending
11:50:59    3   have -- you know, you do a lot of things out of         11:53:58    3     butane into gasoline in a pipeline?
11:51:02    4   an abundance of caution.                                11:54:00    4                 (Pause)
11:51:04    5       Q.      So when you said you rephrased things,      11:54:17    5           A.    Only that Texon's business was
11:51:08    6   do you remember what you rephrased?                     11:54:19    6     progressing.
11:51:11    7       A.      Well, I mean, we could run a redline        11:54:22    7           Q.    Were you aware of any systems owned or
11:51:13    8   and we can see.       I mean, the text is different.    11:54:24    8     operated by Magellan during this time period of
11:51:18    9       Q.      You don't remember, like, generally         11:54:29    9     prosecuting the '671 patent?
11:51:20   10   what was changed?                                       11:54:31   10                 (Pause)
11:51:27   11       A.      Generally what was changed?     I don't     11:54:44   11           A.    I don't know.
11:51:31   12   think that, in the grand scheme of things, that         11:54:44   12                 (Pause)
11:51:35   13   much was changed at all.                                11:54:44   13                 MS. FIORELLA:   I would now like to
11:51:38   14       Q.      And you don't remember generally what       11:55:06   14     mark as Sullivan Exhibit No. 5 U.S. Patent No.
11:51:39   15   you rephrased?                                          11:55:13   15     9,494,948 bearing the Bates Nos. SUN_MAG_0002021
11:51:43   16       A.      No.    Like I said, I would need to run     11:55:23   16     ending 2037.
11:51:45   17   a redline to see what was rephrased and how it          11:55:27   17                 (Exhibit Sullivan 5, Document Bates
11:51:48   18   was rephrased.                                          11:55:27   18     stamped SUN_MAG_0002021 through 2037, multipage
11:51:48   19               (Pause)                                     11:55:27   19     document entitled: United States Patent No.: US
11:52:01   20       Q.      Between the time that you were working      11:55:27   20     9,494,948 B2, dated November 15, 2016, marked
11:52:02   21   on the '302 patent and when you were working on         11:55:27   21     for identification)
11:52:06   22   the '671 patent, did you learn of any systems in        11:55:51   22   BY MS. FIORELLA:
11:52:11   23   use in which butane was blended into gasoline in        11:55:52   23           Q.    Mr. Sullivan, do you recognize this
11:52:15   24   a pipeline?                                             11:55:54   24     document?
11:52:17   25       A.      I don't remember.                           11:56:05   25           A.    Yes.


                                                           Page 95                                                                 Page 97
11:52:22    1       Q.      Do you currently know of any systems        11:56:05    1           Q.    What is it?
11:52:24    2   in use in which butane is blended into gasoline         11:56:07    2           A.    It's a patent that I secured for
11:52:29    3   in a pipeline?                                          11:56:10    3     Sunoco.
11:52:32    4       A.      Well, so let me back up, clarify the        11:56:12    4           Q.    Is this the '948 patent?
11:52:36    5   previous answer.                                        11:56:16    5           A.    This is -- yeah, we can call it "the
11:52:37    6               I mean, I did know that it was --           11:56:18    6     '948 patent."
11:52:39    7   butane was being blended into pipelines.       It was   11:56:19    7           Q.    And it was filed September 16, 2015?
11:52:43    8   in the background of the '302 patent.                   11:56:24    8           A.    The application for the '948 patent
11:52:51    9       Q.      When you say "pipelines," do you mean       11:56:27    9     was filed on September 16, 2015, correct.
11:52:56   10   like the pipeline that comes out of a refinery          11:56:30   10           Q.    Were you involved in drafting the
11:53:01   11   and goes up the eastern seaboard, for example?          11:56:32   11     specification for the '948 patent?
11:53:05   12       A.      I can only tell you what the '302           11:56:50   12           A.    Yes.
11:53:07   13   patent says.      I don't have any recollection         11:56:50   13           Q.    Were you involved in drafting the
11:53:11   14   beyond that at the time that the '302 patent was        11:56:52   14     claims for the '948 patent?
11:53:15   15   filed -- or application was filed.                      11:56:54   15           A.    Yes.
11:53:16   16       Q.      What about at the time of the '671          11:56:56   16           Q.    I'm just going to reference the
11:53:18   17   patent?                                                 11:56:57   17     application number here because we may refer to
11:53:18   18               Did you learn any new information           11:57:00   18     it.    It's 14/856,099.
11:53:22   19   about blending butane into gasoline in a                11:57:05   19                 Is that right?
11:53:24   20   pipeline?                                               11:57:11   20           A.    The application is 14/856,099, yes.
11:53:29   21       A.      Before I filed this, had I learned          11:57:15   21           Q.    Is it okay if I refer to that as "the
11:53:30   22   anything new?      One thing that I had learned was     11:57:16   22     '099 application"?
11:53:40   23   the sulfur blending and the need to monitor             11:57:19   23           A.    Okay.
11:53:45   24   sulphur content in the butane stream.       That was    11:57:20   24           Q.    And then the '948 patent was -- we
11:53:51   25   something that I had learned about.                     11:57:23   25     said was filed September 16, 2015.



                              GregoryEdwards, LLC | Worldwide Court Reporting
                                      GregoryEdwards.com | 866-4Team GE
Case 1:17-cv-01390-LPS Document 395-7 Filed 10/18/19 Page 4 of 5 PageID #: 11447
                                           Clark Gerald Sullivan - March 26, 2019
                                                                                                               26 (Pages 98 to 101)
                                                             Page 98                                                                 Page 100
11:57:26    1                 Is that right?                           11:59:46    1         A.      Well, typically you want the patent
11:57:27    2         A.      The application for that patent was      11:59:49    2     to -- at least receive an office action sooner
11:57:29    3     filed on that date, correct.                         11:59:54    3     than you would otherwise.
11:57:30    4         Q.      Then the patent itself issued on         11:59:56    4         Q.      Wouldn't you always want a sooner
11:57:33    5     November 15, 2016?                                   11:59:59    5     resolution?
11:57:35    6         A.      Correct.                                 12:00:00    6         A.      Not necessarily.
11:57:44    7                 MS. FIORELLA:    I would now like to     12:00:02    7         Q.      So what are some situations in which
11:57:46    8     mark as Sullivan Exhibit 6 a document bearing        12:00:03    8     you would want a sooner resolution?
11:57:50    9     the Bates SUN_MAG_0001644.                           12:00:11    9         A.      Well, if you want -- I mean, you may
11:58:04   10                 (Exhibit Sullivan 6, Document Bates      12:00:22   10     have a business need.       You may have a litigation
11:58:04   11     stamped SUN_MAG_0001644, single-page document        12:00:24   11     need.    There may be lots of different reasons
11:58:04   12     entitled: Decision Granting Request for              12:00:27   12     you would want to have that application resolved
11:58:04   13     Prioritized Examination (Track I or After RCE),      12:00:33   13     sooner rather than later.
11:58:04   14     dated September 16, 2015, marked for                 12:00:38   14         Q.      Did you petition for this request for
11:58:04   15     identification)                                      12:00:40   15     prioritized examination for the application that
11:58:18   16   BY MS. FIORELLA:                                       12:00:42   16     led to the '948 patent?
11:58:24   17         Q.      Do you recognize this document, Mr.      12:00:47   17         A.      I don't see my name on it, but the
11:58:26   18     Sullivan?                                            12:00:49   18     answer is probably:     Yes.
11:58:33   19         A.      No.   I mean, I know what it is.   But   12:00:54   19         Q.      Would you say it's your standard
11:58:36   20     to I remember seeing it?      No.                    12:00:56   20     practice to request the prioritized examination
11:58:39   21         Q.      What is it?                              12:01:02   21     for the patents that you prosecute?
11:58:40   22         A.      It's a decision granting a request for   12:01:15   22         A.      I would say "standard" is not an
11:58:43   23     prioritized examination.                             12:01:16   23     appropriate term.
11:58:46   24         Q.      This references application No.          12:01:18   24         Q.      What would you say?
11:58:49   25     14/856,099.                                          12:01:20   25         A.      I would say I don't always do it, but


                                                             Page 99                                                                 Page 101
11:58:50    1                  Is that right?                          12:01:23    1     I have filed a number of them over the years.
11:58:51    2         A.        Correct.                               12:01:26    2         Q.      Why did you request a prioritized
11:58:52    3         Q.        That is the application that led to    12:01:29    3     examination for the application that led to the
11:58:53    4     the '948 patent.                                     12:01:31    4     '948 patent?
11:58:54    5                  Is that right?                          12:01:33    5                 MR. KEVILLE:     And if answering that
11:58:56    6         A.        The '948 patent, that's correct.       12:01:34    6     would cause you to reveal attorney-client
11:58:58    7         Q.        You said that this was a decision      12:01:37    7     privileged communications, then I instruct you
11:59:00    8     granting a request for prioritized examination?      12:01:39    8     not to answer.
11:59:03    9         A.        Yes.                                   12:01:40    9                 THE WITNESS:     Yes, that would
11:59:04 10           Q.        What is prioritized examination?       12:01:43   10     absolutely require attorney-client
11:59:11 11           A.        It's a procedure that the Patent       12:01:45   11     communications.
11:59:13 12       Office offers if you want your examination to        12:01:45   12                 MS. FIORELLA:      Okay.   Let's now
11:59:19 13       receive priority over other patent applications      12:01:53   13     mark -- one more question on that, Mr. Sullivan.
11:59:22 14       at the Patent Office.                                12:02:02   14   BY MS. FIORELLA:
11:59:23 15           Q.        Is that also called a "Track I"?       12:02:02   15         Q.      Would you only request a prioritized
11:59:26 16           A.        "Track I" is a term that's commonly    12:02:08   16     examination with authorization from your client?
11:59:29 17       used, yes.                                           12:02:16   17         A.      Yes.
11:59:30 18           Q.        What are some reasons that one would   12:02:20   18                 MS. FIORELLA:      I would now like to
11:59:34 19       want to request this kind of prioritized             12:02:21   19     mark as Sullivan Exhibit 7 U.S. Patent No.
11:59:38 20       examination?                                         12:02:25   20     9,606,548 bearing the Bates Nos. SUN_MAG_0002544
11:59:39 21                    MR. KEVILLE:     Caution you not to     12:02:34   21     ending in 2561.
11:59:39 22       reveal any attorney-client privileges you may        12:02:36   22
11:59:42 23       have had.                                            12:02:36   23
11:59:42 24                    She's asking a more general question,   12:02:36   24
11:59:46 25       but --                                               12:02:36   25



                                GregoryEdwards, LLC | Worldwide Court Reporting
                                        GregoryEdwards.com | 866-4Team GE
Case 1:17-cv-01390-LPS Document 395-7 Filed 10/18/19 Page 5 of 5 PageID #: 11448
                                         Clark Gerald Sullivan - March 26, 2019
                                                                                                               27 (Pages 102 to 105)
                                                           Page 102                                                                Page 104
12:02:36    1                 (Exhibit Sullivan 7, Document Bates       12:04:36    1   been marked as Sullivan Exhibit 8?
12:02:36    2     stamped SUN_MAG_0002544 through 2561, multipage       12:04:39    2       A.       I do.
12:02:36    3     document entitled: United States Patent No.: US       12:04:40    3       Q.       What is this?
12:02:36    4     9,606,548 B2, dated March 28, 2017, marked for        12:04:41    4       A.       This is another decision granting a
12:02:36    5     identification)                                       12:04:44    5   request for prioritized examination.
12:02:59    6   BY MS. FIORELLA:                                        12:04:47    6       Q.       And the application number referenced
12:03:01    7         Q.      Do you recognize this document, Mr.       12:04:48    7   here is 14/856,766.
12:03:03    8     Sullivan?                                             12:04:51    8                Is that right?
12:03:03    9         A.      Yes.                                      12:04:52    9       A.       That's correct.
12:03:04   10         Q.      What is this?                             12:04:52   10       Q.       And is that the application that led
12:03:06   11         A.      This is a patent that I secured for       12:04:54   11   to the '548 patent?
12:03:08   12     Sunoco.                                               12:04:57   12       A.       Yes.
12:03:09   13         Q.      Is it fair to call it "the '548           12:05:00   13       Q.       Did you request this prioritized
12:03:11   14     patent"?                                              12:05:03   14   examination for the '548 patent?
12:03:13   15         A.      Yes.                                      12:05:08   15       A.       I believe so.
12:03:13   16         Q.      Were you involved in prosecuting this     12:05:09   16                Again, my name -- I did not -- this is
12:03:16   17     patent?                                               12:05:12   17   not the actual request.        I'm not sure that I
12:03:16   18         A.      Yes.                                      12:05:15   18   filed the request, but I probably did.
12:03:17   19         Q.      Were you involved in drafting the         12:05:22   19       Q.       This is the same type of request we
12:03:18   20     specification for the patent?                         12:05:26   20   just went through with the '948 patent?
12:03:20   21         A.      Yes.                                      12:05:29   21       A.       It's the same request, a Track I
12:03:20   22         Q.      Were you involved in drafting the         12:05:31   22   prioritized examination request.
12:03:22   23     claims for the patent?                                12:05:44   23       Q.       Okay.
12:03:23   24         A.      Yes.                                      12:05:45   24                We are going to be kind of looking at
12:03:25   25         Q.      This application -- excuse me.            12:05:46   25   the '948 and '548 patents together, so it might


                                                           Page 103                                                                Page 105
12:03:28    1                 Let me start that again.                  12:05:51    1   be helpful to have those both out.        And those
12:03:30    2                 The application No. listed here on        12:05:54    2   are Sullivan exhibit Nos. 5 and 7, I believe.
12:03:34    3     2544 is 14/856,766.                                   12:05:58    3       A.       Okay.
12:03:38    4                 Is that right?                            12:06:13    4       Q.       Let's start with the '948.
12:03:39    5         A.      That's correct.                           12:06:15    5                Can you tell me generally what the
12:03:39    6         Q.      So that's the application that led to     12:06:24    6   '948 invention is?
12:03:41    7     the '548 patent?                                      12:06:27    7                MR. KEVILLE:     Object to form.
12:03:43    8         A.      That's correct.                           12:06:45    8       A.       Well, the invention is defined by the
12:03:46    9         Q.      And that was filed September 17, 2015?    12:06:47    9   claims.
12:03:49   10         A.      Correct.                                  12:06:47   10       Q.       Okay.
12:03:49   11         Q.      That's the day after, I believe, the      12:06:48   11       A.       And so, I mean, it's difficult to say
12:03:55   12     '948 patent was filed.                                12:06:52   12   generally what the invention is.        I mean, the
12:03:56   13                 Is that right?                            12:06:57   13   patented invention is covered by the claims.
12:04:03   14         A.      Yes.                                      12:07:00   14   Now, there is a lot more that's disclosed in the
12:04:04   15                 MS. FIORELLA:    Let's mark as Sullivan   12:07:04   15   specification than what is actually covered by
12:04:11   16     Exhibit 8 a document bearing the Bates No.            12:07:07   16   the claims.
12:04:13   17     SUN_MAG_0002150.                                      12:07:08   17       Q.       Got it.
12:04:18   18                 (Exhibit Sullivan 8, Document Bates       12:07:08   18                So let's start with the title.      I am
12:04:18   19     stamped SUN_MAG_0002150, single-page document         12:07:10   19   on 2021.
12:04:18   20     entitled: Decision Granting Request for               12:07:14   20                Title is:   Versatile Systems for
12:04:18   21     Prioritized Examination (Track I or After RCE),       12:07:16   21   Continuous In-line Blending of Butane and
12:04:18   22     dated September 17, 2015, marked for                  12:07:18   22   Petroleum.
12:04:18   23     identification)                                       12:07:20   23                Do you see that?
12:04:32   24   BY MS. FIORELLA:                                        12:07:20   24       A.       Yes.
12:04:34   25         Q.      Mr. Sullivan, do you recognize what's     12:07:20   25       Q.       What is in-line blending of butane and



                               GregoryEdwards, LLC | Worldwide Court Reporting
                                       GregoryEdwards.com | 866-4Team GE
